Title: From James Madison to John Armstrong, [23] May 1805
From: Madison, James
To: Armstrong, John


Sir,
Department of State [23] May 1805
Messrs. Thomas Lewis & Son of Boston were the owners of the ship Hope and Cargo, which were captured after the signature of the Convention with France of the 30th of Sept. 1800, carried to Guadaloupe and condemned. Those gentlemen having prosecuted an appeal, the Council of Prizes pronounced the capture illegal and ordered restitution to be made. Fortified with this decision, they sent an Agent to Guadaloupe with powers to have it carried into effect, but after various delays and evasions, when they imagined they saw the prospect of justice, their prosecution of it was stopped by a decree of the Governor, Prefect and Chief Justice of the Island; suspending the effect of the sentence of restitution until the end of the present War. How far it was competent for the Colonial officers to derogate from the decision of so high a tribunal, strange as it may seem to us, concerns the French Government more immediately: but as the Council of Prizes have decided that the property of Messrs. Lewis’s was captured contrary to the Convention, it is clear that it ought to be restored to them without delay; for if the reasons assigned for the suspension were more solid, considered in themselves and with reference to cases between French Citizens, yet a citizen of the United States whose right emanates from Treaty, could not be made the victim of it, without subjecting the French Government to the payment of an indemnity.
To the decree of the Council of prizes recourse may be had in their Registry, and Messrs. Lewis’ will forward to you an exemplification of the proceedings at Guadaloupe with a view to carry it into effect. As it is a case not provided for by the Louisiana Convention, I request you will place it in such a train as will best promote a speedy indemnification. I have the honor to be, Sir, &c
James Madison
